Citation Nr: 1705121	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service reconnection for tremors, including as due to exposure to Agent Orange.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to April 1972, which included service in the Republic of Vietnam.  The Board notes the Veteran also served on active duty from September 1972 to November 1975, however, he is not entitled to VA benefits for this period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A transcript of that hearing is of record. Veteran's virtual claims file.  

In February 2015, the Board, in pertinent part, remanded the current appellate claims for further development.  These matters have now been returned to the Board for additional appellate consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds further development is still required regarding the tremors claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that other issues were previously on appeal and were discussed in the prior February 2015 decision.  However, due to actions in that decision, as well as subsequent adjudications, only the tremors and hearing loss claims remain in appellate status.  In pertinent part, a May 2016 rating decision granted the Veteran's appellate claims of entitlement to service connection for traumatic brain injury (TBI), respiratory disorder, skin disorder, and neck disorder.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial ratings assigned or effective dates thereof.  Therefore, these matters have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

The competent and credible evidence of record reflects the Veteran has no more than Level I hearing impairment of both ears throughout the pendency of this case.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, however, it does not appear the Veteran has identified any deficiency regarding the notification and assistance he has been accorded for his hearing loss claim.  In pertinent part, he has not identified any inaccuracy or prejudice in the VA audio examinations he was accorded in April 2012 and/or November 2015, nor has he reported his hearing loss has increased in severity since the most recent examination; nor has he identified any deficiency in the conduct of his December 2014 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.   

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id. 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  In this case, the Veteran was accorded VA audio examinations in April 2012 and November 2015 consistent with these requirements.  No other evaluation of the Veteran's hearing impairment appears to be of record which satisfies these requirements.

Initially, the Board notes that none of the audiological evaluations on file show that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or that the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.85(a), and those regulatory provisions are not for consideration in the instant case.

The Board finds that the results of the aforementioned VA audio examinations consistently correspond to Level I hearing impairment of both ears.  Specifically, the April 2012 VA audio examination revealed pure tone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
35
40
33.75
LEFT
30
30
35
40
33.75

Speech recognition scores were 96 percent for the right ear, and 98 percent for the left ear.  These results correspond to Level I hearing impairment for both ears under Table VI.  These results, in turn, correspond to a zero percent (noncompensable) rating under Table VII.

Similarly, the more recent November 2015 VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
20
25
22.5
LEFT
20
25
25
25
23.75

Speech recognition scores were 100 percent for both ears.  As with the April 2012 VA examination, the November 2015 results correspond to Level I hearing impairment for both ears, and the current noncompensable rating assigned for the Veteran's service-connected hearing loss.  As already noted, no other audio examination conducted in accord with the requirements of 38 C.F.R. § 4.85(a) appears to be of record which shows a compensable rating is warranted for this disability.  For these reasons, an initial compensable rating for the Veteran's hearing loss is denied, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes the Court held in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), that, when conducting audio examinations, in addition to dictating objective test results, the VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Nevertheless, it would appear from this holding the Board is required to consider whether an extraschedular rating is warranted for the hearing loss.

In this case, it does not appear the Veteran has contended extraschedular rating(s) are warranted for his service-connected hearing loss.  Moreover, the evidence of record, to include the comments about the functional effects of the Veteran's hearing loss on the VA examinations, reflect the rating criteria contemplate the symptomatology of this disability.  For example, the April 2012 VA examination noted the functional impact of difficulty hearing conversation and television.  As indicated above, the rating criteria for hearing loss evaluate the level thereof, which naturally includes difficulty hearing sounds such as conversation.  In addition, the more recent November 2015 VA examination stated the functional impairment of the Veteran's hearing loss was mild, and should not affect the claimant's ability to
perform physical and sedentary activities of employment.  Therefore, the Board finds the service-connected hearing loss does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

The Board notes with respect to the tremors claim that the issue certified for appeal was actually service connection for Parkinson's disease, which was denied because there was no current disability.  However, the Board essentially determined in its February 2015 remand that the Veteran was actually seeking service connection for a disability manifested by hand tremors, which is documented in the medical treatment records on file as essential tremors; and his claim for Parkinson's disease was only a possible diagnosis for the condition.  This is consistent with the Veteran's contentions at the December 2014 hearing.  Accordingly, the Board remanded that issue, in part, for a medical examination which was to identify all current disorders that may manifest in tremors, to include Parkinson's disease; then the examiner was to determine whether it is at least as likely as not that any identified tremor disorder is caused by or due to the Veteran's military service.

The Veteran was accorded a VA examination regarding this claim in November 2015 which, in pertinent part, diagnosed left hand tremors; and concluded he did not have Parkinson's disease.  Although the examiner opined the current condition was not related to service, the stated rationale was that he did not have Parkinson's disease.  As such, it appears this examination only addressed whether he had Parkinson's related to service, and not whether the documented hand tremors was otherwise related to service despite the remand directives that such an opinion be provided.  Consequently, the Board must find this examination is not adequate for resolution of this case.

The Board also notes that the record indicates the hand tremors may be a manifestation of or secondary to the Veteran's service-connected ischemic heart disease.  In pertinent part, the record reflects that the medications he has been prescribed for the tremor includes Metoprolol Tartrate, which is also for his heart and high blood pressure.  As the November 2015 VA examination did not address this matter, it further supports the finding that it is not adequate for resolution of this case.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to obtain clarification as to the nature and etiology of the Veteran's tremors.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hand tremors since May 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service tremor symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the pertinent examiner for review and clarification of the opinion expressed regarding the nature and etiology of the Veteran's hand tremors.  The examiner must express an opinion as to whether it is at least as likely as not the tremors were incurred in or otherwise the result of his active service, regardless of whether he has Parkinson's disease or not.  

If the examiner determines the hand tremors are not directly related to service, he should express an opinion as to whether it is at least as likely as not it is a manifestation of, or was otherwise caused or aggravated by, the Veteran's service-connected ischemic heart disease.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.  In making this opinion, the examiner should address the fact the Veteran has been prescribed the same medication (Metoprolol Tartrate) for his tremors and heart.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.

If the original November 2015 examiner is unavailable, then the requested opinion(s) should be obtained from another appropriately qualified clinician.  If additional examination or testing is deemed warranted, then it should be conducted.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


